IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 71 WAL 2022
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
DAVID TYUS,                           :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 72 WAL 2022
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
DAVID TYUS,                           :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 73 WAL 2022
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
DAVID TYUS,                           :
                                      :
                   Petitioner         :


                                 ORDER



PER CURIAM
     AND NOW, this 13th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.




               [71 WAL 2022, 72 WAL 2022 and 73 WAL 2022] - 2